Citation Nr: 0122451	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for total replacement 
of the left knee, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1970 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 RO rating decision that denied an increased 
evaluation for the total replacement of the veteran's left 
knee (rated 30 percent under Diagnostic Code 5055), and 
denied a total disability rating based on individual 
unemployability (TDIU). The veteran submitted a notice of 
disagreement in May 2001, and the RO issued a statement of 
the case in June 2001.  The veteran submitted a substantive 
appeal in July 2001.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) will be addressed in the remand 
portion of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  The VCAA and its implementing 
regulations redefine the obligations of VA with respect to 
the duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Statements of the veteran in the claims folder are to the 
effect that he is unable to work due to his service-connected 
left knee disability.

Records in the claims folder show that the veteran is 
receiving Social Security benefits based upon disability.  
Some of the medical evidence that were used by SSA to award 
disability benefits may not have been obtained.  The United 
States Court of Appeals for Veterans Claims has held that 
when VA is put on notice of the existence of relevant SSA 
records, VA must seek to obtain those records before 
proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 
493, 494 (1992).

The Board, further, observes that when a veteran submits a 
claim for a total rating based on individual unemployability, 
it may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court specifically stated that, when the RO has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disability, VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service- connected disability has on his ability to 
work.  Friscia, 7 Vet. App. at 295, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 
6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

As shown above, service connection is in effect for the total 
replacement of the veteran's left knee.  The veteran was last 
examined for his service-connected disability in December 
1999.  This examination contains no medical opinion as to the 
relationship between the veteran's service-connected 
disability and his claimed inability to secure or follow a 
substantially gainful occupation.  His assertions must also 
be viewed as a claim for extra-schedular evaluation.  In such 
a case the veteran must be afforded an opportunity to submit 
employment records showing the impact of his disability on 
employment.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In May 1998, the veteran's then representative submitted a 
claim for extension of a temporary total rating for 
compensation purposes based on the need for convalescence 
under 38 C.F.R. § 4.30 (2001).  Accompanying the claim was a 
statement from a private physician dated in April 1998, 
reporting that the veteran would "be out of work doing 
stressful activities for at least another six months."

In a rating decision dated in October 1998, the RO denied 
extension of a temporary total rating beyond June 1, 1998.  
Notice of this decision was sent to the veteran on November 
18, 1998.  In a statement received at the RO on November 9, 
1999, the veteran indicated that he was appealing the denial 
of the extension of a temporary 100 percent rating.  

The veteran has not been furnished with a statement of the 
case as to the issue of entitlement to a temporary total 
rating for convalescence.  This issue must be remanded to the 
RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process); see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C. § 5103A(c) (West Supp. 2001), 
request that the veteran supply the names 
and addresses of all facilities that have 
treated him for his service-connected 
left knee disability since 1999.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C. 
§ 5103A(b)(2).

2.  The veteran should also be invited to 
submit employment records that show the 
effects of his service-connected left 
knee disability on his ability to 
maintain employment.

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the veteran and the medical records used 
as a basis to award those benefits.

4.  The veteran should be afforded an 
examination to determine the severity of 
his service-connected left knee 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should identify the 
employment limitations, if any, and the 
extent thereof, that result from the 
veteran's service-connected disability, 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected disability 
renders him unable to secure or follow a 
substantially gainful occupation.  Any 
discussion should include specific 
findings regarding the veteran's ability 
to function independently, appropriately, 
and effectively in a worklike setting, as 
well as the appropriate period of time 
the veteran would be able to execute 
these actions during an eight-hour 
period, based solely on the limitations 
imposed by his service-connected left 
knee disability.  

The examiner is also requested to express 
an opinion, if possible, as to whether 
the veteran required a period of 
convalescence from his left knee 
surgeries during the period beginning on 
June 1, 1998.  If such convalescence was 
necessary, the examiner is requested to 
express an opinion as to the approximate 
duration of the period of convalescence.

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.  The RO should then review the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability.  

6.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.  The veteran should be provided 
with a statement of the case or 
supplemental statement of the case 
pertaining to the issue of entitlement to 
a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, for the 
period beginning on June 1, 1998.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




